Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 8/23/2021 that has been entered and made of record. 

Priority
2.	There is no acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/23/2021 was filed with the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claim 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51-70 of allowed application 16/810,279 and 16/177,012. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on application 16/810,279 and 16/177,012 filed on 3/05/2020 and 16/177,012. 

	Note: The bold letters indicates different subject matter in instant application.

Instant Application 17/409,356
Allowed Application 16/810,279
Patent# 11,127,393
 51. (New) A method for identifying content corresponding to a language, the method comprising: receiving a plurality of verbal inputs over a time period; automatically determining, using voice recognition circuitry, respective languages of the plurality of verbal inputs; determining, for each of the respective languages, an aggregate duration of the plurality of verbal inputs received over the time period that correspond to the language; generating for display a list of a plurality of the respective languages, wherein the plurality of the respective languages is ordered based on the determined aggregate durations; receiving user input identifying a language of the plurality of the respective languages; in response to receiving the user input, identifying content in the identified language; and generating for display a representation of the identified content.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

 52. (New) The method of claim 51, further comprising: in response to receiving the user input identifying the language: searching a database of content sources to identify a content source that transmits the content in the identified language; and generating for display a representation of the identified content source.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 53. (New) The method of claim 51, further comprising storing the determined aggregate durations in a memory in association with the languages, respectively.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 54. (New) The method of claim 53, further comprising: for at least one of the languages, determining an updated aggregate duration of verbal inputs received that correspond to the language; and storing the updated aggregate duration in association with the language in the memory by overwriting the aggregate duration stored in association with the language.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 55. (New) The method of claim 54, further comprising: receiving input selecting a second language of the plurality of the respective languages; and in response to receiving the input selecting the second language: identifying updated content in the second language; and generating for display a representation of the identified updated content.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 










 56. (New) The method of claim 51, wherein generating for display the list of the plurality of respective languages comprises identifying a language spoken most often and placing the language spoken most often at a top of the list.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 






 57. (New) The method of claim 56, wherein identifying the language spoken most often comprises determining a greatest aggregate duration among the determined aggregate durations.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 58. (New) The method of claim 52, wherein the representation of the identified content source includes a channel name or number of the identified content source.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 59. (New) The method of claim 52, wherein the representation of the identified content source is included in an overlay on top of content currently being generated for display.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 60. (New) The method of claim 52, further comprising: retrieving a subscription plan from a storage device; determining that the identified content source that transmits language content in the identified language is not included in the retrieved subscription plan prior to generating for display the representation of the identified content source; cross-referencing the database of content sources to identify a second content source associated with a language field value that corresponds to the identified language; and generating for display a representation of the identified second content source.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
61. (New) A system for identifying content corresponding to a language, the system comprising: control circuitry; and voice recognition circuitry, wherein the control circuitry is configured to receive a plurality of verbal inputs over a time period, wherein the voice recognition circuitry is configured to automatically determine respective languages of the plurality of verbal inputs, and wherein the control circuitry is further configured to: determine, for each of the respective languages, an aggregate duration of the plurality of verbal inputs received over the time period that correspond to the language; generate for display a list of a plurality of the respective languages, wherein the plurality of the respective languages is ordered based on the determined aggregate durations; 5Application No. Not Yet AssignedDocket No.: 003597-1382-104 Preliminary Amendment dated August 23, 2021 receive user input identifying a language of the plurality of the respective languages; in response to receiving the user input, identify content in the identified language; and generate for display a representation of the identified content.  
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 62. (New) The system of claim 61, wherein the control circuitry is further configured to: in response to receiving the user input identifying the language: search a database of content sources to identify a content source that transmits content in the identified language, and generate for display a representation of the identified content source.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 63. (New) The system of claim 61, further comprising storage circuitry, wherein the storage circuitry is configured to store the determined aggregate durations in association with the languages, respectively.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 64. (New) The system of claim 63, wherein the control circuitry is further configured to, for at least one of the languages, determine an updated aggregate duration of verbal inputs received that correspond to the language, and wherein the storage circuitry is further configured to store the updated aggregate duration in association with the language by overwriting the aggregate duration stored in association with the language.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 65. (New) The system of claim 64, wherein the control circuitry is further configured to: receive input selecting a second language of the plurality of the respective languages; and in response to receiving the input selecting the second language: 6Application No. Not Yet AssignedDocket No.: 003597-1382-104 Preliminary Amendment dated August 23, 2021 identify updated content in the second language; and generate for display a representation of the identified updated content.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 




66. (New) The system of claim 61, wherein the control circuitry is further configured to generate for display the list of the plurality of respective languages comprises identifying a language spoken most often and placing the language spoken most often at a top of the list.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 




 67. (New) The system of claim 66, wherein the control circuitry is further configured to identify the language spoken most often by determining a greatest aggregate duration among the determined aggregate durations.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 68. (New) The system of claim 62, wherein the representation of the identified content source includes a channel name or number of the identified content source.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 69. (New) The system of claim 62, wherein the representation of the identified content source is included in an overlay on top of content currently being generated for display.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 70. (New) The system of claim 62, further comprising storage circuitry, wherein the control circuitry is further configured to: retrieve a subscription plan from the storage circuitry; determine that the identified content source that transmits language content in the identified language is not included in the retrieved subscription plan prior to generating for display the representation of the identified content source; cross-reference the database of content sources to identify a second content source associated with a language field value that corresponds to the identified language; and 7Application No. Not Yet AssignedDocket No.: 003597-1382-104 Preliminary Amendment dated August 23, 2021 generate for display a representation of the identified second content source.

51. (Previously Presented) A method for identifying content corresponding to a language, the method comprising: receiving a plurality of verbal inputs over a time period; automatically determining, using voice recognition circuitry, respective languages of the plurality of verbal inputs; determining, for each of the respective languages, an aggregate duration of the plurality of verbal inputs received over the time period that correspond to the language; identifying a language spoken most often, based on the determined aggregate durations; and in response to identifying the language spoken most often: identifying content in the identified language; and generating for display a representation of the identified content.   
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 





 52. (Previously Presented) The method of claim 51, further comprising: in response to identifying the language spoken most often: searching a database of content sources to identify a content source that transmits the content in the identified language; and generating for display a representation of the identified content source.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 53. (Previously Presented) The method of claim 51, further comprising storing the determined aggregate durations in a memory in association with the languages, respectively.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 54. (Previously Presented) The method of claim 53, further comprising: for at least one of the languages, determining an updated aggregate duration of verbal inputs received that correspond to the language; and storing the updated aggregate duration in association with the language in the memory by overwriting the aggregate duration stored in association with the language.  
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 55. (Previously Presented) The method of claim 54, further comprising: 2identifying that the language spoken most often has changed to the language that corresponds to the updated aggregate duration; and in response to identifying that the language spoken most often has changed to the language that corresponds to the updated aggregate duration: identifying updated content in the language that corresponds to the updated aggregate duration; and generating for display a representation of the identified updated content.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 56. (Previously Presented) The method of claim 51, further comprising: generating for display an interactive list representing the automatically determined respective languages; receiving an input selecting a language from the interactive list; and identifying content associated with a language field value that corresponds to the selected language instead of the language spoken most often.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 57. (Previously Presented) The method of claim 51, wherein the identifying the language spoken most often comprises determining a greatest aggregate duration among the determined aggregate durations.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 58. (Previously Presented) The method of claim 52, wherein the representation of the identified content source includes a channel name or number of the identified content source.   
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 59. (Previously Presented) The method of claim 52, wherein the representation of the identified content source is included in an overlay on top of content currently being generated for display.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 60. (Previously Presented) The method of claim 52, further comprising: retrieving a subscription plan from a storage device; determining that the identified content source that transmits language content in the language spoken most often is not included in the retrieved subscription plan prior to generating for display the representation of the identified content source; cross-referencing the database of content sources to identify a second content source associated with a language field value that corresponds to the language spoken most often; and generating for display a representation of the identified second content source.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 61. (Previously Presented) A system for identifying content corresponding to a language, the system comprising: control circuitry; and voice recognition circuitry, wherein the control circuitry is configured to receive a plurality of verbal inputs over a time period, wherein the voice recognition circuitry is configured to automatically determine respective languages of the plurality of verbal inputs, and wherein the control circuitry is further configured to: determine, for each of the respective languages, an aggregate duration of the plurality of verbal inputs received over the time period that correspond to the language; identify a language spoken most often, based on the determined aggregate durations; and in response to identifying the language spoken most often: identify content in the identified language; and generate for display a representation of the identified content.  
 





 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 62. (Currently Amended) The system of claim 61, wherein the control circuitry is further configured to: in response to identifying the language spoken most often: search a database of content sources to identify a content source that transmits content in the identified language, and generate for display a representation of the identified content source.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 63. (Previously Presented) The system of claim 61, further comprising storage circuitry, wherein the storage circuitry is configured to store the determined aggregate durations in association with the languages, respectively.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 64. (Previously Presented) The system of claim 63, wherein the control circuitry is further configured to, for at least one of the languages, determine an updated aggregate duration of verbal inputs received that correspond to the language, and wherein the storage circuitry is further configured to store the updated aggregate duration in association with the language by overwriting the aggregate duration stored in association with the language.  
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 65. (Previously Presented) The system of claim 64, wherein the control circuitry is further configured to: identify that the language spoken most often has changed to the language that corresponds to the updated aggregate duration; and in response to identifying that the language spoken most often has changed to the language that corresponds to the updated aggregate duration: identify updated content in the language that corresponds to the updated aggregate duration; and generate for display a representation of the identified updated content.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 66. (Previously Presented) The system of claim 61, wherein the control circuitry is further configured to: generate for display an interactive list representing the automatically determined respective languages; receive an input selecting a language from the interactive list; and identify content associated with a language field value that corresponds to the selected language instead of the language spoken most often.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 67. (Previously Presented) The system of claim 61, wherein the control circuitry is further configured to identify the language spoken most often by determining a greatest aggregate duration among the determined aggregate durations.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 68. (Previously Presented) The system of claim 62, wherein the representation of the identified content source includes a channel name or number of the identified content source.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 69. (Previously Presented) The system of claim 62, wherein the representation of the identified content source is included in an overlay on top of content currently being generated for display.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 70. (Previously Presented) The system of claim 62, further comprising storage circuitry, wherein the control circuitry is further configured to: retrieve a subscription plan from the storage circuitry; determine that the identified content source that transmits language content in the language spoken most often is not included in the retrieved subscription plan prior to generating for display the representation of the identified content source; 5cross-reference the database of content sources to identify a second content source associated with a language field value that corresponds to the language spoken most often; and generate for display a representation of the identified second content source.



5.1	Independent Claims 51 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 and 61 of co- application 16/810,279.  Claim 51 of co-pending application does not have limitation “generating or displaying a list of a plurality of the respective languages ordered”.
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have used various language selection based on the prior art of Fructuoso et al (US 2015/0095018) to teach this.  
5.2	Depending claim 52-60 are provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 52-60 of allowed application 16/810,279.	 
5.3	Claims Depending claim 62-70 are provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 62-70 of application 16/810,279.  

Allowable Subject Matter
6.	Claims 51-70 are allowable but are rejected based on the double patenting rejection. However, will be allowed once the terminal disclaimers are filed.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677